Order of the County Court, Suffolk County, denying defendant’s motion to vacate judgment of conviction and sentence affirmed. The defendant was present in open court at the time his pleading was changed at his direction by counsel. Thereafter defendant stated he knew no reason why sentence should not be imposed. Upon the date of sentence he raised no protest as to the manner of pleading or as to counsel’s authority even though he then spoke in explanation of the circumstances leading to his second offense. Lewis, P. J., Carswell, Johnston, Nolan and Sneed, JJ., concur.